DETAILED ACTION
This is in response to applicant's communication filed on 08/19/2020 wherein:
Claim 1-8 are pending.
Claim 3-7 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi (US 20040095467 A1).

Regarding claim 1, Koizumi discloses a staying status display system (Fig. 2-6) for executing, with a processor, a process of acquiring, in real time, images captured by a camera installed in a target area (Fig. 7 step S104 and ¶0088-0090 – “the image of the target person is taken by the camera section 4 and the taken image is acquired as a current image by the determining section 32 (Step 104)” wherein the camera is installed in target area as indicated in ¶0088-0089; Fig. 8 step 121 and ¶0097) and generating display information regarding a current person staying status in the target area (Fig. 7 step 105 and ¶0090 – “determining section 32 determines a presence/absence state, a meeting state, a calling state, or a meeting refusal state of the target person from the reference image and the acquired current image for the area specified based on the area specifying data using the image processing (Step 105)”, Fig. 8 step S122 and ¶0097),  wherein the processor is configured to 
detect whether there is any person staying in the target area based on the images from the camera (Fig. 7 step 105, Fig. 8 step 122 , ¶0090 – “determining section 32 determines a presence/absence state, a meeting state, a calling state, or a meeting refusal state of the target person from the reference image and the acquired current image for the area specified based on the area specifying data using the image processing (Step 105)”, Fig. 8 step S122 and ¶0097),  
detect whether each person staying in the target area is in a state where the person is unable to deal with a visitor (Fig. 7 step 105, Fig. 8 step 122 , ¶0090 – “determining section 32 determines a presence/absence state, a meeting state, a calling state, or a meeting refusal state of the target person from the reference image and the acquired current image for the area specified based on the area specifying data using the image processing (Step 105)”, Fig. 8 step S122 and ¶0097),  
generate display information for displaying state information regarding whether each person is in the state where the person is unable to deal with a visitor, together with stay information regarding whether there is any person staying in the target area (Fig 7 step 111, Fig. 8 step S111, ¶0082, ¶0094 – “The state data is shown on the display of the request source terminal 1. In this way, the user can know the state of the selected target person (Step 111)” wherein the state data including staying information and state whether a person is unable to deal with visitor as shown in Fig. 16B).

Regarding claim 2, Koizumi discloses the staying status display system according to claim 1, wherein the processor is configured to receive an operation of a user of selecting a person and setting the selected person as a notification target (Fig. 8 step S101 and ¶0096), and when the stay information regarding the person set as a notification target is updated, to transmit a notification indicating that the stay information is updated to a user terminal (Fig. 8 step S125-S126-S110 and ¶0099 disclose sending notification that the stay information is updated).

claim 5, Koizumi discloses the staying status display system according to claims 1, wherein the state information represents at least one of a phone talk state, a conversation state, and a stress state (Fig. 16B and Fig. 17B disclose the state information presenting phone talk state, or meeting state – i.e. conversation state).

Regarding claim 6, Koizumi discloses the staying status display system according to any one of claims claim 1, wherein the processor is configured to determine whether each person staying in the target area is in conversation based on the images captured by the camera (par. 0080 discloses determining calling state based on image captured).

Regarding claim 8, the scope and content of the claim recites a staying status display method performed by the system of claim 1, therefore, being addressed as in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 20040095467 A1) in view of Matsumura et al. (JP 2013182450 A).

Regarding claim 3, Koizumi discloses the staying status display system according to claim 1, and further discloses presenting state information indicating state where the person is unable to deal with a visitor in the person as a state information (Fig 7 step 111, Fig. 8 step S111, ¶0082, ¶0094 – “The state data is shown on the display of the request source terminal 1. In this way, the user can know the state of the selected target person (Step 111)” wherein the state data including staying information and state whether a person is unable to deal with visitor as shown in Fig. 16B). However, the reference is silent on details about wherein the processor is configured to generate a person list screen in which person images are displayed in an arrangement, and display a state icon representing whether each person is in the state where the person is unable to deal with a visitor in the person list screen as the state information.
Matsumura discloses generate a person list screen in which person images are displayed in an arrangement, and display a state icon representing whether each person is in the state in the person list screen as the state information (abstract, Fig. 6, see page 4-5 of translation document).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Koizumi, and have person list screen with state information, as taught by Matsumura because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user interface for monitoring multiple person state information.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 20040095467 A1) in view of Sakurada (JP 2011176599 A).

claim 4, Koizumi discloses the staying status display system according to claim 1, and further discloses presenting state information indicating state where the person is unable to deal with a visitor as a state information (Fig 7 step 111, Fig. 8 step S111, ¶0082, ¶0094 – “The state data is shown on the display of the request source terminal 1. In this way, the user can know the state of the selected target person (Step 111)” wherein the state data including staying information and state whether a person is unable to deal with visitor as shown in Fig. 16B). However, the reference is silent on details about wherein the processor is configured to generate a map screen in which a state icon representing whether each person is in the state where the person is unable to deal with a visitor is superimposed, as the state information, at a position of a corresponding person on a map image representing the target area, and in response to an operation of a user selecting a person, display a person image of the selected person on the map screen.
Sakurada discloses generate a map screen in which a state icon representing state of each person at a position of a corresponding person on a map image representing the target area, and in response to an operation of a user selecting a person, display a person image of the selected person on the map screen (Abstract, Fig. 9, and page 8-9 of translation document).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 20040095467 A1) in view of Yaghi et al. (US 20150003595 A1).

Regarding claim 7, Koizumi discloses the staying status display system according to any one of claims claim 1, however, silent on further details about wherein the processor is configured to determine whether each person staying in the target area is in a nervous state based on the images captured by the camera.
Yaghi discloses determine whether each person staying in the target area is in a nervous state based on the images captured by the camera (¶0035 discloses determining mood wherein the mood including stress or anxiety level and further indicated the mood can be determined using facial expression which is captured by camera).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/DUNG HONG/
Primary Examiner, Art Unit 2643